Case 1:21-cv-00010 Documenti1-2 Filed on 01/22/21 in TXSD Pe ed of 20

—— 116/202 15:44 PM >
Sylvia Garza-Perez

 

bi 4 Cameron County Clerk
CAUSE NO. 2021 CCL-0001:1

BEATRIZ GARZA OLIVAREZ § IN THE COUNTY COURT

| §
VS. § ATLAWNO.__

§
3 L Cc F

eal a § cantceRRON COUNTY, CEXAS aw Il

PLAINTIFF’S ORIGINAL PETITION WITH REQUESTS FOR

DISCLOSURE AND OTHER DISCOVERY REQUESTS

TO THE HONORABLE COURT:

Now comes, BEATRIZ GARZA OLIVAREZ (hereinafter referred to as “Plaintiff”,
complaining of APPLEBEE’S RESTAURANTS LLC (hereinafter referred to as “Applebee’s
Restaurants LLC”), Defendant, and for cause of action would show the Court as follows:

I.
This case will be governed by Discovery Control Level 2. |
O.

Plaintiff resides in Hidalgo County, Texas,

Defendant, Applebee’s Restaurants LLC, is corporation authorized to conduct business
in the State of Texas and may be served with process by serving its registered agent for service:
Corporation Service Company, 211 East 7" Street, Suite 620, Austin, Texas 78701.

iil.

Venue is proper in Cameron County, Texas pursuant to Section 15.001, V.T.C.A., Texas

Civil Practices & Remedies Code, in that all or part of Plaintiff's causes of action occurred in

Cameron County. Texas.

 
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 2 of 20

IV.

On or about January 11, 2019, Plaintiff, BEATRIZ GARZA OLIVAREZ, was an invitee
at the establishment operated and maintained by Defendant Applebee's Restaurants LLC,
located at 1519 W. Harrison Avenue, Harlingen, Cameron County, Texas 78550,

While upon Defendant’s premises as invitee, Plaintiff suffered serious bodily injuries as a
direct result of a slip and fall proximately caused by a dangerous condition (ie water on the floor)
located in the ladies restroom which Defendant, its agents, servants, and employees knew of, or in
the exercise of ordinary care, should have known existed.

Pleading further, and in the alternative, Plaintiff invokes the doctrine of res ipsa loquitur.

V.

On the occasion in question, Defendant its agents, servants, and employees, who were at
all times acting in the course and scope of their employment, were guilty of negligence toward the
Plaintiff in the following respects:

(a) Failure to inspect the dangerous condition created by the water on the floor located
inside the ladies rest room;

(b) Failure to make a proper inspection of the area in which the dangerous condition
existed prior to the time of Plaintiff's fall;

(c) Failure to properly and adequately discover the dangerous condition created by the
water on the floor located inside the ladies rest room;

(d) _ Failure to properly and adequately discover the dangerous condition created by the
water on the floor located inside the ladies rest room;

-

(e) Failure to eliminate the dangerous condition created by the water on the floor
located inside the ladies rest room;

(f) Failure to keep the premises in a reasonably safe condition for its invitees at the
time of and prior to the time of Plaintiff's slip and fall;

(g) Failure in maintaining the premises in a safe condition;
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 3 of 20 |

(h) Failure to warn Plaintiff and other patrons that there was a dangerous condition on

 

the premises;

(i) Failure to place warning signs or barricades to notify Plaintiff and other invitees of
the dangerous condition on the premises;

(j) Failure to exercise ordinary care in discovering the dangerous condition on the
premises; and

(kK) Failure to correct the dangerous condition existing on the premises mentioned
herein-above.

Plaintiff contends further that nothing she did or failed to do contributed to the cause of the
incident that is the basis of this suit,
Each of the foregoing acts of negligence was a proximate cause of Plaintiff's’ resulting

injuries and damages.

VI.

Upon trial of this case, it will be shown that Plaintiff was caused to sustain injuries and
damages as a proximate result of Defendants’ negligence. Plaintiff respectfully requests the Court
and Jury to determine the amount of loss Plaintiff has incurred, not only from a financial
standpoint, but also in terms of good health, freedom from pain and worry and mental anguish.

“There are certain elements of damages, provided by law that the Plaintiff is entitled to have. The
Jury in this case will separately consider to determine the sum of money for each element that will
fairly and reasonably compensate Plaintiff for the injuries and damages and losses incurred and to
be incurred. From the date of the incident in question until the time of trial of this case, those

elements of damages to be considered separately and individually for the purpose of determining
the sum of money that will be fair and reasonably compensate Plaintiff for each element are as

follows:

(a) the physical pain that Plaintiff suffered from the date of the incident in question to
the present time;
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 4 of 20

(b)___the mental-anguish that Plaintiff suffered-from-the date of the incident in question

(c)

(d)

()

up to the present time;

the amount of reasonable medical expenses necessarily incurred in the treatment of
Plaintiffs’ injuries from the date of the incident in question to the present time;

the physical impairment suffered by Plaintiff from the date of the incident to the
present time; and

the disfigurement suffered by Plaintiff from the date of the incident into the present
time.

From the time of trial of this case, the elements of damages to be considered which Plaintiff

will sustain in the future beyond the trial are such of the following elements of damages as will be

shown by a preponderance of the evidence upon trial of this case:

(a)
(b)
(c)

(d)

(e)

the physical pain that Plaintiff suffered in the future beyond the time of trial;
the mental anguish that Plaintiff will suffer in the future beyond the time of trial;

the amount of reasonable medical expenses necessarily incurred in the treatment of
the Plaintiff;

the physical impairment suffered by Plaintiff from the date of the incident into the
present time; and

The disfigurement suffered by Plaintiff from the date of the incident into the present
time.

Vu.

The Defendants’ actions and/or omissions entitle Plaintiff to the award of

exemplary damages as prescribed by the Texas Civil Practice and Remedies Code.

Plaintiff would respectfully show that all proofs of loss and other conditions precedent

nesessary to the maintcnance of this suit against the Defendant has been met and fulfilled by

Plaintiff.
Case 1:21-cv-00010 Document 1-2. Filed on 01/22/21 in TXSD Page 5 of 20

 

Because of all the above and foregoing, Plaintiff has been damaged and will be damaged

in an amount in excess of $200,000, but not greater than $1,000,000.
Vill.

Plaintiffs would also show that in addition to the Defendant’s ordinary negligence as herein
above alleged, Defendant was grossly negligent in that they willfully, wantonly and recklessly
disregarded the safety of the Plaintiff. Further, the Defendant’s acts and/or omissions as described
above, evidence an entire want of care that is the result of a conscious indifference to the tights,
safety, and welfare of the Plaintiff.

This gross negligence was also a proximate cause of the incident and damages in question,
Therefore, the Plaintiff is entitled to recover exemplary damages from the Defendant.

IX.

Pursuant to Rule 194, the Defendant, Applebee’s Restaurants LLC, are requested to
disclose, within thirty (30) days of service of this request, the information or material described in
Rule 194,2(a)-(1).

X.

Attached with this Original Petition you will find the following:

1. Plaintiffs’ First Set of Interrogatories to the Defendant;
2, Plaintiffs’ Requests for Production to the Defendant; and
3: Plaintiffs’ Requests for Admissions to the Defendant,

XI,
RULE 193.7 NOTICE

Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives actual

notice to the Defendant that Plaintiff intends to use as evidence all documents that have been
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 6 of 20

produced or will be produced by any and all parties. Plaintiff asks the court to consider this formal
notice that all documents, including photographic material and video graphic material, produced
by all parties and non-parties in response to written discovery, supplertiesital discovery, amended
discovery, and any and all depositions. This will include but not limited to, the reports and records
of the Plaintiffs healthcare providers that were produced or will be produced on behalf of
Plaintiff's in response to a request for production, and any other discovery may be used at pre-trial

and trial.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, BEATRIZ GARZA OLIVAREZ prays
that judgment be rendered against Defendant, APPLEBEE’S RESTAURANTS LLC, in a sum |
in excess of the minimum jurisdictional limits of this Court, plus costs of court, pre-judgment and
post-judgment interests and for all other relief at law or in equity, to which she may show himself

lawfully and justly entitled.

Respectfully submitted,

LAW OFFICE OF BOBBY GARCIA, P.C.
P.O. Box 5729

McAllen, Texas 78502

Telephone: (956)668-7400

Facsimile:  (956)668-7500

Email: esalinas@bobbygarcia.com

 

 

BOBBY GARCIA

Texas SBN: 07645210
New York SBN: 3387485

ATTORNEY FOR PLAINTIFF
Case 1:21-cv-00010 Document1-2 Filed on 01/22/21 in TXSD Page 7 of 20

CAUSE NO. 2021-CCL-00011

BEATRIZ GARZA OLIVAREZ § IN THE COUNTY COURT
vs. § AT LAW NO. 3

§
APPLEBEE’S RESTAURANTS LLC AND §

§ CAMERON COUNTY, TEXAS

RMH FRANCHISE HOLDINGS, INC.

PLAINTIFF’S AMENDED ORIGINAL PETITION
WITH REQUESTS FOR DISCLOSURE AND OTHER DISCOVERY REQUESTS

TO THE HONORABLE COURT:

Now comes, BEATRIZ GARZA OLIVAREZ (hereinafter referred to as “Plaintiff”),
complaining of RMH FRANCHISE HOLDINGS, INC., (Incorrectly identified as
APPLEBEE’S RESTAURANTS LLC, Defendant, and for cause of action would show the Court
as follows:

I.
This case will be governed by Discovery Control Level 2.
Il.

Plaintiff is a resident of Santa Rosa, Cameron County, Texas.

Defendant, RMH FRANCHISE HOLDINGS, INC., is a corporation authorized to
conduct business in the State of Texas and may be served with process by serving its registered
agent: CT Corporation System; 1200 South Pine Island Road, Plantation, FL 33324. Citation is
necessary. |

Defendant, Applebee’s Restaurants LLC, is corporation authorized to conduct business

in the State of Texas and may be served with process by serving its registered agent for service:

Corporation Service Company, 211 East 7" Street, Suite 620, Austin, Texas 78701. No citation is

required.
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 8 of 20

Il.
Venue is proper in Cameron County, Texas pursuant to Section 15.001, V.T.C.A., Texas
Civil Practices & Remedies Code, in that all or part of Plaintiff's causes of action occurred in

Cameron County, Texas.

IV.

On or about January 11, 2019, Plaintiff, BEATRIZ GARZA OLIVAREZ, was an invitee
at the establishment operated and maintained by Defendant RMH FRANCHISE HOLDINGS,
INC., (Incorrectly identified as APPLEBEE’S RESTAURANTS LLC), located at 1519 W.
Harrison Avenue, Harlingen, Cameron County, Texas 78550.

While upon Defendant’s premises as invitee, Plaintiff suffered serious bodily injuries as a
direct result of a slip and fall proximately caused by a dangerous condition (ie water on the floor)
located in the ladies restroom which Defendant, its agents, servants, and employees knew of, or in
the exercise of ordinary care, should have known existed.

Pleading further, and in the alternative, Plaintiff invokes the doctrine of res ipsa loquitur.

V.
On the occasion in question, Defendant its agents, servants, and employees, who were at

all times acting in the course and scope of their employment, were guilty of negligence toward the
Plaintiff in the following respects:

(a) Failure to inspect the dangerous condition created by the water on the floor located
inside the ladies rest room;

(bo) Failure to make a proper inspection of the area in which the dangerous condition
existed prior to the time of Plaintiffs fall;

(c) Failure to properly and adequately discover the dangerous condition-created by the
water on the floor located inside the ladies rest room;
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 9 of 20

(d) Failure to properly and adequately discover the dangerous condition created by the
water on the floor located inside the ladies rest room;

(e) Failure to eliminate the dangerous condition created by the water on the floor
located inside the ladies rest room;

(f) . Failure to keep the premises in a reasonably safe condition for its invitees at the
time of and prior to the time of Plaintiff's slip and fall;

(g) Failure in maintaining the premises in a safe condition;

(h) Failure to warn Plaintiff and other patrons that there was a dangerous condition on
the premises;

(i) Failure to place warning signs or barricades to notify Plaintiff and other invitees of
the dangerous condition on the premises;

(j) Failure to exercise ordinary care in discovering the dangerous condition on the
‘ premises; and
(k) Failure to correct the dangerous condition existing on the premises mentioned

herein-above.
Plaintiff contends further that nothing she did or failed to do contributed to the cause of the

incident that is the basis of this suit.
Each of the foregoing acts of negligence was a proximate cause of Plaintiff's’ resulting

injuries and damages.

VI.
Upon trial of this case, it will be shown that Plaintiff was caused to sustain injuries and

damages as a teximate result of Defendants’ negligence. Plaintiff respectfully requests the Court.
and Jury to determine the amount of loss Plaintiff has incurred, not only from a financial
standpoint, but also in terms of good health, freedom from pain and worry and mental anguish.
There are certain elements of damages, provided by law that the Plaintiff is entitled to have. The

Jury in this case will separately consider to determine the sum of money for each element that will

fairly and reasonably compensate Plaintiff for the injuries and damages and losses incurred and to

be incurred. From the date of the incident in question until the time of trial of this case, those

2
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 10 of 20

elements of damages to be considered separately and individually for the purpose of determining
the sum of money that will be fair and reasonably compensate Plaintiff for each element are as -
follows:

(a). __ the physical pain that Plaintiff suffered from the date of the incident in question to
the present time;

(b) the mental anguish that Plaintiff suffered from the date of the incident in question
up to the present time;

(c) the amount of reasonable medical expenses necessarily incurred in the treatment of
Plaintiffs’ injuries from the date of the incident in question to the present time;

(d) the physical impairment suffered by Plaintiff from the date of the incident to the
present time; and

(e) the disfigurement suffered by Plaintiff from the date of the incident into the present
time.

From the time of trial of this case, the elements of damages to be considered which Plaintiff
will sustain in the future beyond the trial are such of the following elements of damages as will be
shown by a preponderance of the evidence upon trial of this case:

(a) the physical pain that Plaintiff suffered in the future beyond the time of trial;

(b) the mental anguish that Plaintiff will suffer in the future beyond the time of trial;

(c) the amount of reasonable medical expenses necessarily incurred in the treatment of
the Plaintiff;

(d) the physical impairment suffered by Plaintiff from the date of the incident into the
present time; and

(e) The disfigurement suffered by Plaintiff from the date of the incident into the present
time.
VII.
The Defendants’ actions and/or omissions entitle Plaintiff to the award of

exemplary damages as prescribed by the Texas Civil Practice and Remedies Code.
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 11 of 20

Plaintiff would respectfully show that all proofs of loss and other conditions precedent
necessary to the maintenance of this suit against the Defendant has been met and fulfilled by
Plaintiff.

Because of all the above and foregoing, Plaintiff has been damaged and will be damaged
in an amount in excess of $200,000, but not greater than $1,000,000,

VIII.

Plaintiffs would also show that in addition to the Defendant's ordinary negligence as herein
above alleged, Defendant was grossly negligent in that they willfully, wantonly and secilenaty
disregarded the safety of the Plaintiff. Further, the Defendant’s acts and/or omissions as described
above, evidence an entire want of care that is the result of a conscious indifference to the rights,
safety, and welfare of the Plaintiff.

This gross negligence was also a proximate cause of the incident and damages in question.
Therefore, the Plaintiff is entitled to recover exemplary damages from the Defendant.

IX.

Pursuant to Rule 194, the Defendant, RMH FRANCHISE HOLDINGS, INC.,
(Incorrectly identified as APPLEBEE’S RESTAURANTS LLC), are requested to disclose,
within thirty (30) days of service of this request, the information or material described in Rule
194,.2(a)-(1).

X.
Attached with this Amended Original Petition you will find the following:
1. ° Plaintiffs’ First Set of Interrogatories to the Defendant RMH FRANCHISE

HOLDINGS, INC.,, Incorrectly identified as APPLEBEE’S RESTAURANTS
LLC,,;

2. Plaintiffs’ Requests for Production to the Defendant RMH FRANCHISE
HOLDINGS, INC., (Incorrectly identified as APPLEBEE’S RESTAURANTS

LLC,; and
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 12 of 20

3 Plaintiffs’ Requests for Admissions to the Defendant RMH FRANCHISE
HOLDINGS, INC., (Incorrectly identified as APPLEBEE’S RESTAURANTS
LLC,.
XI.
RULE 193.7 NOTICE

Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives actual
notice to the Defendant that Plaintiff intends to use as evidence all documents that have been
produced or will be produced by any and all parties. Plaintiff asks the court to consider this formal
notice that all documents, including photographic material and video graphic material, produced
by all parties and non-parties in response to written discovery, supplemental discovery, amended
discovery, and any and all depositions. This will include but not limited to, the reports and records
of the Plaintiff's healthcare providers that were produced or will be produced on behalf of
Plaintiff's in response to a request for production, and any other discovery may be used at pre-trial
and trial.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, BEATRIZ GARZA OLIVAREZ prays
that judgment be rendered against Defendant, RMH FRANCHISE HOLDINGS, INC.,
(Incorrectly identified as APPLEBEE’S RESTAURANTS LLC), in a sum in excess of the
minimum jurisdictional limits of this Court, plus costs of court, pre-judgment and post-judgment
interests and for all other relief at law or in equity, to which she may show himself lawfully and
justly entitled.

Respectfully submitted,
LAW OFFICE OF BOBBY GARCTA, P.C.
P.O. Box 5729 :

McAllen, Texas 78502

Telephone: (956)668-7400
Fassimile: (PS6)G68-7500

Email: esalinas@bobbygarcia.com
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 13 of 20

 

 

BOBBY GARCIA

Texas SBN: 07645210

New York SBN: 5387485
ATTORNEY FOR PLAINTIFF
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 14 of 20

CAUSE NO. 2021-CCL-00011

BEATRIZ GARZA OLIVAREZ § IN THE COUNTY COURT
§
§
§ AT LAW NO. 3
VS. §
§
§
APPLEBEE’S RESTAURANTS LLC, ET AL. | § CAMERON COUNTY, TEXAS

APPLEBEE’S RESTAURANTS LLC’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

Applebee’s Restaurants LLC (“Applebee’s Restaurants”) files this Original Answer to the

plaintiffs petition and would show the Court the following:
I.

Applebee’s Restaurants would show that it had absolutely no control over the premises
located at 1519 W. Harrison Avenue, Harlingen, Texas on the date of the alleged incident (i.e.,
January 11, 2019). Furthermore, no employees of Applebee’s Restaurants were working at the
premises located at 1519 W. Harrison Avenue, Harlingen, Texas on the date of the alleged
incident (i.e., January 11, 2019). The entity that was in control of these premises on the date of
the alleged incident in question is an entity by the name of RMH Franchise Corporation.

Il.
Pleading further, Applebee’s Restaurants asserts a general denial and requests the Court

to require the plaintiff to prove her allegations by a preponderance of the evidence as is required

by the constitution, statutes, laws and Rules of Civil Procedure of the State of Texas.
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 15 of 20

III.

Pleading further, Applebee’s Restaurants would show that — contrary to the statements
made by the Plaintiff in paragraph VII of her lawsuit that “... all proofs of loss and other
conditions precedent necessary to the maintenance of this suit against the Defendant has been
met and fulfilled by Plaintiff...” — in fact none of these conditions precedent have been met and
fulfilled as to Applebee’s Restaurants because this entity had absolutely no control over the
premises located at 1519 W. Harrison Avenue, Harlingen, Texas on the date of the alleged
incident (i.e., January 11, 2019). Furthermore, no employees of Applebee’s Restaurants were
working at the premises located at 1519 W. Harrison Avenue, Harlingen, Texas on the date of
the alleged incident (i.e., January 11, 2019).

IV.

Pleading further, Applebee’s Restaurants would show that the incident in question was
proximately caused by the negligence of Beatriz Garza Olivarez in that Ms. Olivarez was not
apparently watching where she was stepping at the time of the alleged incident in question.
Applebee’s Restaurants, therefore, plead contributory negligence, comparative responsibility or
sole responsibility on Beatriz Garza Olivarez’s part as an affirmative defense to this matter.

V.

Pleading further, pursuant to Texas Civil Practice & Remedies Code Section 41.0105,

Beatriz Garza Olivarez should be limited as far as medical bills are concerned [in the unlikely

event of any recovery in this case by her] to the amounts of her medical bills that were actually
“paid or incurred” per this statute. The amounts of Ms. Olivarez’s medical bills that were written

off or adjusted down by her healthcare providers (or that could not be collected by the providers

tN
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 16 of 20

per the Medicare/Medicaid statutes) should not be collected by Ms. Olivarez per this statute
[again, in the unlikely event of any recovery in this case by Ms. Olivarez].
JURY DEMAND

Applebee’s Restaurants requests a trial by jury as to all issues in this case and pays the
appropriate fee.

WHEREFORE, PREMISES CONSIDERED, Applebee’s Restaurants prays that the
plaintiff take nothing by this suit, and that Applebee’s Restaurants be awarded all costs of Court,
as well as such other and further relief, both general and special, at law, or in equity, to which
Applebee’s Restaurants may show itself justly entitled.

Respectfully submitted,
/S/ William H. Luck, Jr.
William H. Luck, Jr.
TB# 12666450
1412B Stonehollow Dr.
Houston, Texas 77339
(281) 358-7611
(281) 358-0299 (Fax)
Bill. Luck@sbeglobal.net
ATTORNEY FOR
APPLEBEE’S RESTAURANTS LLC
CERTIFICATE OF SERVICE

Pursuant to Rule 21a of the Texas Rules of Civil Procedure, I hereby certify that a true

and correct copy of the foregoing instrument has been served via e-serve on all attorneys of

record in this case on this the 22"? day of January 2021.

/S/ William H. Luck, Jr.

 

William H. Luck, Jr.

eo
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 17 of 20

CAUSE NO. 2021-CCL-00011

BEATRIZ GARZA OLIVAREZ § IN THE COUNTY COURT

AT LAW NO. 3
VS.

8G? CGR WGP 007 COD 6a

“

APPLEBEE’S RESTAURANTS, LLC, ET AL. »§ CAMERON COUNTY, TEXAS

oon

RMH FRANCHISE HOLDINGS, INC.’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

RMH Franchise Holdings, Inc. (“RMH Holdings”) files this Original Answer to the

plaintiffs petition and would show the Court the following:
1.

RMH Holdings would show that it had no control over the premises located at 1519 W.
Harrison Avenue, Harlingen, Texas on the date of the alleged incident (i.e., January 11, 2019).
The entity that was in control of these premises on the date of the alleged incident in question is
an entity by the name of RMH Franchise Corporation (RMH Franchise Holdings, Inc. is the
parent company for RMH Franchise Corporation).

I.

Pleading further, RMH Holdings asserts a general denial and requests the Court to require

the plaintiff to prove her allegations by a preponderance of the evidence as is required by the

constitution, statutes, laws and Rules of Civil Procedure of the State of Texas.
III.
Pleading further, RMH Holdings would show that — contrary to the statements

made by the Plaintiff in paragraph VII of her lawsuit that “... all proofs of loss and other
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 18 of 20

conditions precedent necessary to the maintenance of this suit against the Defendant has been
met and fulfilled by Plaintiff...” — in fact none of these conditions precedent have been met and
fulfilled as to RMH Holdings because this entity had no control over the premises located at
1519 W. Harrison Avenue, Harlingen, Texas on the date of the alleged incident (i.e., January 11,
2019). Furthermore, RMH Holdings denies that had actual or constructive knowledge of a
condition on the premises that posed an unreasonable risk of harm to Ms. Olivarez relative to the
incident in question. Further, as stated in paragraph VI below, Ms. Olivarez’s claims against
RMH Holdings are barred by the two-year statute of limitations found in Section 16.003 of the
Texas Civil Practice & Remedies Code.

IV.

Pleading further, RMH Holdings would show that the incident in question was
proximately caused by the negligence of Beatriz Garza Olivarez in that Ms. Olivarez was not
apparently watching where she was stepping at the time of the alleged incident in question.
RMH Holdings, therefore, plead contributory negligence, comparative responsibility or sole
responsibility on Beatriz Garza Olivarez’s part as an affirmative defense to this matter.

V.

Pleading further, pursuant to Texas Civil Practice & Remedies Code Section 41.0105,
Beatriz Garza Olivarez should be limited as far as medical bills are concerned [in the unlikely
event of any recovery in this case by her] to the amounts of her medical bills that were actually

“paid or incurred” per this statute. The amounts of Ms. Olivarez’s medical bills that were written
olf or adjusted down by her healthcare providers (or that could not be collected by the providers
per the Medicare/Medicaid statutes) should not be collected by Ms. Olivarez per this statute

[again, in the unlikely event of any recovery in this case by Ms. Olivarez].
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 19 of 20

VI.

Pleading further, RMH Holdings was not sued until January 14, 2021 and the incident in
question occurred on January 11, 2019. Ms. Olivarez’s personal injury claims against RMH
Holdings are, therefore, barred by the two-year statute of limitations found in Section 16.003 of
the Texas Civil Practice & Remedies Code.

JURY DEMAND

RMH Holdings requests a trial by jury as to all issues in this case and pays the
appropriate fee.

WHEREFORE, PREMISES CONSIDERED, RMH Holdings prays that the plaintiff take
nothing by this suit, and that RMH Holdings be awarded all costs of Court, as well as such other
and further relief, both general and special, at law, or in equity, to which RMH Holdings may
show itself justly entitled.

Respectfully submitted,

/S/ William H. Luck, Jr.
By: _

William H. Luck, Jr.

TB# 12666450

1412B Stonehollow Dr.

Houston, Texas 77339

(281) 358-7611
(281) 358-0299 (Fax)

ATTORNEY FOR
RMH FRANCHISE HOLDINGS, INC.
Case 1:21-cv-00010 Document 1-2 Filed on 01/22/21 in TXSD Page 20 of 20

CERTIFICATE OF SERVICE
Pursuant to Rule 21a of the Texas Rules of Civil Procedure, I hereby certify that a true
and correct copy of the foregoing instrument has been served via e-serve on all attorneys of

record in this case on this the 22"! day of January 2021.

/S/ William H. Luck, Jr,

 

William H. Luck, Jr.
